DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/28/22.
	Applicant’s amendment to claims 1, 2, 4 and 5 is acknowledged.
	Claims 3 and 6 are canceled.
	Claims 1, 2, 4 and 5 are pending and claim 4 is withdrawn
	Claims 1, 2 and 5 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following limitation is indefinite:  “a first surface direction extending part that is configured to extend along a surface direction of the first substrate, and a first normal direction extending part …configured to extend upward away from the upper side of the first substrate…a second normal direction extending part provided at an end part of the Page 2 of 8Application No. 16/078, 602Our Ref. No. 631550 second surface direction extending part and configured to extend upward toward…the second surface direction extending part and configured to extend extends upward toward… the first surface direction extending part and the second surface direction extending part are configured to overlap one another…”
The recitation “configured to” is indefinite because it is not clear if the elements positively do extend/overlap or positively do not extend/overlap.  The metes and bounds of the claim are not clear.

Election/Restrictions
	Please cancel withdrawn claim 4.  
	If claim 4 is rejoined, a 35 USC 112(b) rejection would apply.  	
	For example, in claim 1, the first normal direction extending part and the second normal direction extending part extend upward as shown in Applicant’s elected species, figs. 1-4 and 14.  In contrast, in claim 4, the first normal direction extending part extends downward and the second normal direction extending part extends upward.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
29 August 2022